—Proceeding pursuant to CPLR article 78 to review a determination of the respondent Appeals Board, Department of Motor Vehicles of the State of New York, dated August 27, 1997, which affirmed a decision of an Administrative Law Judge of the State of New York Department of Motor Vehicles, dated March 15, 1995, which, after a hearing, found the petitioner guilty of violating Vehicle and Traffic Law § 1111 (d) (1), and imposed a fine of $50 and a surcharge of $25.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
The determination that the petitioner violated Vehicle and Traffic Law § 1111 (d) (1) is supported by substantial evidence and must be confirmed (see, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176; Matter of Ballen v Commissioner of Motor Vehicles, 147 AD2d 560). The petitioner’s challenge to the administrative determination rests upon an issue of credibility which was primarily for the fact-finder to resolve (see, Matter of Kahn v State of N. Y. Dept. of Motor Vehicles, 134 AD2d 594).
The minor discrepancy in the police officer’s description of the petitioner’s vehicle (a black 1993 Toyota sedan) as a black 1991 Toyota sedan, is “insufficient to overcome the great weight that is accorded to the Administrative Law Judge’s findings” (Matter of Toplitz v Adduci, 162 AD2d 271). Rosenblatt, J. P., Ritter, Santucci and McGinity, JJ., concur.